Scott, J. (dissenting):
. • I dissent. The Mechanics’ Lien Law w’as never intended,-in my opinion, to cover such'a case as is presented by either count of the complaint., The foundation of a lien -must be a debt- created by contract, ,express or implied (Snyder Lien Law [4th ed.], 4), and a merely passive attitude is. not sufficient to charge an owner with liability for work done upon his property. De Klyn v. Gould, 165 N. Y. 282.)
Patterson, P. J., concurred. .
Judgment modified as directed in opinion. Settle order on notice.